Citation Nr: 1112460	
Decision Date: 03/29/11    Archive Date: 04/07/11

DOCKET NO.  07-02 379	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Portland, Oregon


THE ISSUES

1.  Entitlement to service connection for an acquired psychiatric disorder, to include posttraumatic stress disorder (PTSD).

2.  Entitlement to service connection for a bilateral wrist disorder, to include as secondary to a service-connected lumbar spine disability.


REPRESENTATION

Appellant represented by:	Oregon Department of Veterans' Affairs


WITNESS AT HEARING ON APPEAL

Veteran



ATTORNEY FOR THE BOARD

K. Millikan, Counsel


INTRODUCTION

The Veteran served on active military duty from September 1961 to August 1962.  This matter comes to the Board of Veterans' Appeals (Board) on appeal from a November 2005 rating decision by the Portland, Oregon, Regional Office (RO) of the Department of Veterans Affairs (VA).

In a May 2010 decision, the Board denied the Veteran's claim for entitlement to service connection for an acquired psychiatric disorder, to include posttraumatic stress disorder (PTSD).  The Veteran appealed this decision to the United States Court of Appeals for Veterans Claims (Court).  Based on a November 2010 Joint Motion for Court Remand (Joint Motion), the Court remanded the Board's decision for development in compliance with the Joint Motion.  A letter was sent to the Veteran and his representative on November 29, 2010 in which he was given 90 days from the date of the letter to submit additional argument or evidence in support of his appeal prior to the Board's readjudication.  No response was received.  Accordingly, the Board may proceed to adjudicate this issue.

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the Veteran if further action is required.


REMAND

Although the Board sincerely regrets the additional delay, remand is necessary to ensure that there is a complete record upon which to decide the Veteran's claims so that he is afforded every possible consideration.  

First, regarding the claim for entitlement to service connection for an acquired psychiatric disorder, to include PTSD, remand is required to provide the Veteran with required notice.  In the November 2010 JMR, it was noted that the Veteran claimed service connection for a psychiatric disorder based on an in-service sexual assault.  In personal assault cases, special notification procedures apply.  See 38 C.F.R. § 3.304(f)(5) (2010).  Those procedures require that a claimant be notified that evidence from "sources other than the veteran's service records or evidence of behavior changes may constitute credible supporting evidence of the stressor."  38 C.F.R. § 3.304(f)(5).  Such behavior changes that may constitute credible evidence of the stressor include, but are not limited to, a request for a transfer of assignment, deterioration in work performance, substance abuse, episodes of depression, panic attacks, or anxiety without an identifiable cause, or unexplained economic or social behavior changes.  38 C.F.R. § 3.304(f)(5).  

In July 2007 the Veteran was sent a notice letter and VA Form 21-0781a.  The Form requested the Veteran provide information regarding any behavior changes following the alleged incident and listed each of the examples found in 38 C.F.R. § 3.304(f)(5).  In March 2009, the Veteran returned the Form, noting that after the incident he was demoted and requested a change in duty assignment.  He also noted that there were changes in his performance evaluations, episodes of depression, panic attacks, and anxiety without any identifiable cause, increased use of medications, substance abuse, increased disregard for authority, unexplained economic or social behavior changes, and the breakup of a primary relationship.  Despite this notification and response, the JMR finds that the Form did not provide adequate notice.  Accordingly, the Board must remand this claim.

Second, regarding the issue of entitlement to service connection for a bilateral wrist disorder, to include as secondary to a service-connected lumbar spine disorder, the appeal must be remanded for the issuance of a statement of the case (SOC).  When a notice of disagreement (NOD) has been filed, the RO must issue an SOC.  Manlincon v. West, 12 Vet. App. 238, 240-41 (1999) (noting that the filing of an NOD initiates the appeal process and requires VA to issue an SOC).  In a September 2008 rating decision, the RO denied service connection for a bilateral wrist disorder.  In August 2009, the Veteran filed an NOD regarding that issue.  In a March 2010 document, an RO employee noted that the August 2009 NOD had not yet been processed.  An SOC has not yet been issued regarding the bilateral wrist disorder.  The Board is, therefore, obligated to remand this issue.

Accordingly, the case is REMANDED for the following action:

1.  Provide the Veteran with a statement of the case regarding his claim of entitlement to service connection for a bilateral wrist disorder, to include as secondary to a service-connected lumbar spine disability.  He should be advised of the time period in which to perfect an appeal.  If the Veteran perfects an appeal, the case should then be returned to the Board for further appellate consideration.

2.  Provide the Veteran with an appropriate VCAA notice letter regarding his claim for an acquired psychiatric disorder, to include PTSD.  The letter must expressly advise the Veteran that evidence from sources other than his service records or evidence of behavior changes may constitute credible supporting evidence of his alleged in-service personal assault.  See 38 C.F.R. § 3.304(f)(4) (2009); 38 C.F.R. § 3.304(f)(5) (2010).  The substance of the required notice must be contained within the body of a VCAA letter - attaching VA Form 21-0781a does not constitute compliance with this remand directive.  The letter must advise the Veteran of the examples of other sources of evidence and behavior changes as provided in 38 C.F.R. § 3.304(f)(5).  

3.  After completing the above action, and any other development as may be indicated by any response received as a consequence of the actions taken in the paragraphs above, the claim for entitlement to service connection for an acquired psychiatric disorder, to include PTSD, must be readjudicated.  If the claim remains denied, a supplemental statement of the case must be provided to the Veteran and his representative.  After the Veteran and his representative have had an adequate opportunity to respond, the appeal must be returned to the Board for appellate review.

The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).



_________________________________________________
MICHELLE L. KANE
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2010).


